Citation Nr: 0844691	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-05 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a separate initial ratings for tinnitus of 
each ear, to include any question of clear and unmistakable 
error in a rating decision of December 2002 initially 
assigning a 10 percent rating for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty, including periods from May 
1985 to September 1985, from November 1986 to February 1990, 
and from February 2000 to February 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, Alaska, granting entitlement to 
service connection for tinnitus of each ear, based on 
ruptures of his tympanic membranes, and assigning a single, 
10 percent rating therefor under 38 C.F.R. § 4.84, Diagnostic 
Code 6260.  Based on the veteran's subsequent changes in 
residence, various other ROs were involved in the processing 
of the instant appeal, with this matter ultimately being 
certified to the Board for review by the RO in Wichita, 
Kansas.  

In April 2005, the Secretary of VA instituted a stay on cases 
such as this.  The Secretary lifted the stay in mid-July 
2006, and the Board will now proceed with its consideration 
of the appeal.


FINDINGS OF FACT

1.  The RO's decision of December 2002, granting service 
connection for tinnitus and assigning a single, 10 percent 
rating therefor, is on direct appeal before the Board, based 
on the veteran's timely submission in February 2003 of a 
notice of disagreement with the initial rating assigned and, 
as a result, the aforementioned RO action in December 2002 is 
not subject to a claim of clear and unmistakable error.  

2.  The veteran has received the maximum schedular rating of 
10 percent authorized under Diagnostic Code 6260 for his 
service-connected tinnitus.




CONCLUSIONS OF LAW

1.  The RO's action in December 2002, initially assigning a 
rating for the veteran's tinnitus, is on direct appeal before 
the Board and is not subject to a claim for clear and 
unmistakable error.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.104, 3.105, 19.26, 20.200, 20.201 
(2008).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus, to include 
separate 10 percent ratings for each ear.  38 U.S.C.A. § 1155 
(West 2002 and Supp. 2008); 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2008); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  The United States Court of Appeals for Veterans 
Claims (CAVC) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

In the instant case the facts are not in dispute.  A VA 
examination in July 2002 disclosed the presence of tinnitus.  
Rating action followed in December 2002, granting service 
connection for tinnitus and assigning a 10 percent schedular 
rating therefor, effective from February 2002.  Notice of 
such action was furnished to the veteran by the RO through 
its December 2002 correspondence and, in February 2003, the 
veteran indicated through his representative that separate, 
10 percent ratings were in order and a corrected rating 
decision was requested.  The RO then addressed the question 
of clear and unmistakable error in the December 2002 action 
by way of its rating decision of April 2003, finding that no 
clear and unmistakable error of fact or law was therein 
present.  Notice of that determination was then provided to 
the veteran later in April 2003, and he responded in or about 
January 2004 by requesting appellate review of his claim for 
separate ratings for tinnitus.  

Resolution of the veteran's appeal depends upon whether a 
timely notice of disagreement with the December 2002 rating 
was filed, the effect of which would eliminate any claim for 
clear and unmistakable error, as well as an interpretation of 
the regulations pertaining to the assignment of disability 
ratings for tinnitus.  As discussed below, the Board finds 
that a valid notice of disagreement per 38 C.F.R. § 20.201 
was filed with respect to the RO's action in November 2002 
assigning an initial rating for tinnitus, and that the 
veteran is already in receipt of the maximum schedular 
disability rating available for tinnitus under the applicable 
rating criteria.  This is true regardless of whether the 
veteran has unilateral or bilateral tinnitus.

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

II.  Law and Regulations

a.  Clear and Unmistakable Error

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of [an RO] 
shall be final and binding on all field offices of [VA] as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. 
§ 5104."  38 C.F.R. § 3.104(a).  Such a final decision may be 
subject to revision, however, in the presence of clear and 
unmistakable error, as described in 38 C.F.R. § 3.105.  38 
C.F.R. §§ 3.104(a), 3.105.  Thus, a prior RO decision will be 
accepted as correct unless CUE can be shown.  38 C.F.R. 
§ 3.105(a).

The criteria to determine whether CUE was present in a prior 
determination are as follows: (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992); accord Richardson v. 
Nicholson, 20 Vet. App. 64, 68-69 (2006) (setting forth CUE 
requirements).

b.  Definition of a Notice of Disagreement

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative  determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  38 C.F.R. § 20.201.  
While special wording is not required, the notice of 
disagreement must be in  terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  Id.  If the agency of original 
jurisdiction gave notice that adjudicative determinations 
were  made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  Id.  For example, if service connection was 
denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to only one of 
the disabilities, the notice of disagreement must make that 
clear. 

c.  Smith v. Nicholson

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the CAVC 
held that the pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  The Federal 
Circuit, in its recent Smith v. Nicholson, 451 F.3d 1344, 
1349-50 (Fed. Cir. 2006) decision, concluded that the Court 
had erred in not deferring to the VA's interpretation of its 
own regulations, 38 C.F.R. §§ 4.25(b), 4.87 and Diagnostic 
Code 6260, which limit a veteran to a single disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.  Subsequently, in July 2006, the 
Secretary lifted the stay of adjudication of tinnitus rating 
cases.

III.  Analysis

CUE is not at issue with respect to the RO's action in 
December 2002, inasmuch as the veteran submitted a valid and 
timely notice of disagreement with respect to the initial 
rating assigned through February 2003 correspondence, wherein 
he took specific exception to the RO's failure to assign 
dual, 10 percent ratings for his bilateral tinnitus.  Given 
that the December 2002 action assigning an initial, single, 
10 percent rating for tinnitus is on direct appeal, there can 
be no claim for clear and unmistakable error.  See 38 C.F.R. 
§§ 3.104, 3.105 (2008).  

Pursuant to VAOPGCPREC 2-2003, Diagnostic Code 6260 
(currently codified at 38 C.F.R. § 4.87), as in effect prior 
to June 10, 1999, and as amended as of that date, authorized 
a single, ten percent disability rating for tinnitus, 
regardless of whether tinnitus was perceived as unilateral, 
bilateral, or in the head.  As well, separate ratings for 
tinnitus for each ear may not be assigned under DC 6260 or 
any other diagnostic code, per that opinion.  In its 
decisions, the Board is bound by applicable statutes, VA 
regulations, and precedent opinions of the VA's General 
Counsel.  See 38 U.S.C.A. § 7104 (West 2002 and Supp. 2008); 
38 C.F.R. § 20.101 (2008).

Such opinion was invalidated by the CAVC in its Smith 
decision, and upon the Federal Circuit's review of the appeal 
in Smith, the CAVC's action was reversed.  In overruling the 
CAVC, the Federal Circuit held that deference must be given 
to the VA's interpretation of 38 C.F.R. § 4.87, Diagnostic 
Code 6260, which VA had construed as limiting a veteran to a 
single disability rating for tinnitus, regardless whether the 
tinnitus was unilateral or bilateral.  Accordingly, there is 
no legal basis upon which to award a greater schedular 
evaluation for tinnitus, to include separate 10 percent 
ratings for each ear.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) ("where the law and not the evidence is dispositive . 
. . the appeal to the [Board should be] terminated because of 
the absence of legal merit or the lack of entitlement under 
the law"). 

The veteran continues to be in receipt of the maximum 
schedular rating of 10 percent authorized under Diagnostic 
Code 6260 at the time of filing of his initial compensation 
claim in March 2002, and thereafter, for his service-
connected tinnitus.  There is no legal basis for the 
assignment of a schedular evaluation in excess of 10 percent 
for tinnitus, to include separate 10 percent ratings for each 
ear.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2008); Smith, 
supra.


ORDER

No claim for clear and unmistakable error as to the initial 
rating assigned for tinnitus by the RO in December 2002 is 
presented.  

A schedular evaluation in excess of 10 percent for tinnitus, 
to include separate 10 percent ratings for tinnitus of each 
ear, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


